UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7728


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER EARL SATTERFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever, III,
Chief District Judge. (5:04-cr-00173-D-1; 5:09-cv-00276-D)


Submitted:   March 25, 2014                 Decided:   March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Luther Earl Satterfield, Appellant Pro Se.       William E. H.
Creech, OFFICE OF THE UNITED STATES ATTORNEY, Barbara Dickerson
Kocher,   Assistant  United  States  Attorney   Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther Earl Satterfield seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis,   and     denying   his      motion     for   a     sentence   reduction

under 18 U.S.C. § 3582(c)(2) (2012).                   The portion of the order

denying the Rule 60(b) motion is not appealable unless a circuit

justice    or    judge    issues   a   certificate        of     appealability.      28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,       537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Satterfield       has     not       made      the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

                                            2
the portion of the appeal challenging the denial of the Rule

60(b) motion.

              Additionally,     we      construe      Satterfield’s     notice   of

appeal and informal brief as an application to file a second or

successive § 2255 motion.             United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or
     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).             Satterfield’s claims do not satisfy

either of these criteria.             Therefore, we deny authorization to

file a successive § 2255 motion.

              We   have    reviewed    the       record   regarding   Satterfield’s

§ 3582(c)(2) motion and affirm the court’s order denying the

motion based on the reasoning of the district court.                         United

States v. Satterfield, Nos. 5:04-cr-00173-D-1; 5:09-cv-00276-D

(E.D.N.C. Oct. 3, 2013).          Accordingly, we deny a certificate of

appealability and dismiss the appeal as to the Rule 60(b) motion

and affirm the remainder of the order denying relief on the

§ 3582(c) motion.           We dispense with oral argument because the

facts   and    legal      contentions    are       adequately   presented   in   the

                                             3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.



                                                       AFFIRMED IN PART;
                                                       DISMISSED IN PART




                                    4